Name: Council Regulation (EEC) No 1472/86 of 13 May 1986 fixing for the 1987 marketing year the basic and intervention prices for sheepmeat
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 No L 133/34 Official Journal of the European Communities 21. 5. 86 COUNCIL REGULATION (EEC) No 1472/86 of 13 May 1986 fixing for the 1987 marketing year the basic and intervention prices for sheepmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/ 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Articles 3 ( 1 ) and 7 (6) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Par ­ liament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas , when the basic price for sheep carcases is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution the Community wishes to make to the harmonious development of world trade ; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community, to as ­ sure the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regulation (EEC) No 1837/80 ; whereas it should be fixed for the 1987 marketing year at a level equal to that fixed for the preceding year ; whereas the intervention prices cor ­ respond to a percentage of the basic price, HAS ADOPTED THIS REGULATION : Article 1 For the 1987 marketing year in the sheepmeat sector : 1 . the basic price is hereby fixed at 432,32 ECU per 100 kilograms carcase weight ; 2 . the intervention price is hereby fixed at 367,47 ECU per 100 kilograms carcase weight ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 347,66 ECU per 100 kilograms car ­ case weight. Article 2 The prices referred to in Article 1 shall be seasonally ad ­ justed in accordance with the table set out in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1987 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 183 , 16. 7 . 1980 , p. 1 . ( 2) OJ No L 82 , 27 . 3 . 1986 , p. 3 . C) OJ No C 85 , 14 . 4 . 1986 , p. 79 . (4) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( s ) OJ No C 118,20 . 5 . 1986, p. 1 . 21 . 5 . 86 Official Journal of the European Communities No L 133/35 ANNEX 1987 marketing year (in ECU/WO kg carcase weight) Week beginning Week No Basic price Intervention price Derivedintervention price 5 January 1987 1 441,74 375,48 355,47 12 January 1987 2 450,24 382,70 362,69 19 January 1987 3 460,37 391,31 371,30 26 January 1987 4 467,12 397,05 377,04 2 February 1987 5 475,63 404,29 384,28 9 February 1987 6 482,27 409,93 389,92 16 February 1987 7 486,00 413,10 393,09 23 February 1987 8 488,68 415,38 395,37 2 March 1987 9 491,59 417,85 397,84 9 March 1987 10 494,04 419,93 399,92 16 March 1987 11 495,55 421,22 401,21 23 March 1987 12 495,55 421,22 401,21 30 March 1987 13 494,62 420,43 400,42 6 April 1987 14 493,99 419,89 399,88 13 April 1987 15 493,47 419,45 399,44 20 April 1987 16 491,20 417,52 397,51 27 April 1987 17 487,80 414,63 394,62 4 May 1987 18 483,82 411,25 391,24 11 May 1987 19 479,79 407,82 387,81 18 May 1987 20 473,28 402,29 382,28 25 May 1987 21 466,78 396,76 376,75 1 June 1987 22 454,24 386,10 366,09 8 June 1987 23 442,60 376,21 356,20 15 June 1987 24 431,18 366,50 346,49 22 June 1987 25 419,65 356,70 336,69 29 June 1987 26 408,12 346,90 326,89 6 July 1987 27 398,33 338,58 318,57 13 July 1987 28 388,87 330,54 310,53 20 July 1987 29 384,98 327,23 307,22 27 July 1987 30 383,09 325,63 305,62 3 August 1987 31 382,38 325,02 305,01 10 August 1987 32 382,38 325,02 305,01 17 August 1987 33 382,38 325,02 305,01 24 August 1987 34 382,38 325,02 305,01 31 August 1987 35 382,38 325,02 305,01 7 September 1987 36 382,38 325,02 305,01 14 September 1987 37 382,38 325,02 305,01 21 September 1987 38 382,38 325,02 305,01 28 September 1987 39 382,90 325,47 305,46 5 October 1987 40 382,91 325,47 305,46 12 October 1987 41 383,21 325,73 305,72 19 October 1987 42 383,70 326,14 306,13 26 October 1987 43 385,68 327,83 307,82 2 November 1987 44 388,65 330,35 310,34 9 November 1987 45 391,67 332,92 312,91 16 November 1987 46 397,31 337,71 317,70 23 November 1987 47 402,95 342,51 322,50 30 November 1987 48 408,60 347,31 327,30 7 December 1987 49 415,09 352,83 332,82 14 December 1987 50 423,61 360,07 340,06 21 December 1987 51 432,12 367,30 347,29 28 December 1987 52 438,64 372,85 352,84